ORDER

PER CURIAM.
Plaintiff, Carlyle Van Lines, Inc. (Carlyle), appeals from the granting of summary judgment in favor of defendants, Missouri Movers Risk Management Trust (Trust) and Cannon Cochran Management Services, Inc. (MSI) in an action brought by Carlyle for fraudulent and negligent misrepresentation. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that no error of law appears. As an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 84.16(b). A memorandum solely for the use of the parties involved has been provided explaining the reasons for our decision.